Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robins et al. (US 6909027; IDS filed 09/1/2020) and Bryant et al. (Acute & Chronic Wounds Current Management Concepts 2012; pages 285-287; 3 pages).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    524
    762
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1, 3 and 9, Robins et al. is directed to optimizing wound care treatment (Abstract) by form an in situ film dressing containing polyalkylene carbonate (claims 1-9) such as polyethylene carbonate in methylene chloride (claim 15) where the solvent methylene chloride evaporates (claim 6), thus providing a clear thermoplastic soft elastomeric polymer (column 4, lines 1-4), where the wound healing process is observed through the clear film (column 6, lines 8-9), which ostensibly is formed over and around the wound over a time of formation. Robins et al. teach that the wound is washed or pretreated and then dried followed by coating with the polymer solution which is allowed to dry (column 6, lines 1-3). Robins et al. teach that occlusive dressings have a lower infection rate and polyethylene carbonate is the polymer of choice (column 5, lines 24-27) to make a clear film for wound observation, provide an oxygen barrier, hence a barrier to the flow of O2 into and from the wound after the elastomeric film is formed, and good skin adhesion, which is at the periphery of the wound, to keep out bacteria and foreign matter (column 3, lines 36-44 and column 5, lines 29 and 42-45) thus implicitly providing a method for wound management in prevention of bioburden and/or biofilm. Any organisms are eradicated as the methylene chloride of the polyethylene carbonate composition evaporates and the polyethylene carbonate polymer of the polyethylene carbonate composition polymerizes.
	Regarding instant claim 2, since Robins et al. teach and suggest the same polyethylene carbonate as claimed by Applicant, then it naturally releases CO2 into the wound as the polyethylene carbonate polymer of the polyethylene carbonate composition polymerizes and forms the elastomeric film barrier. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
	Regarding instant claim 7, Robins et al. teach that the wound is first cleaned (column 4, lines 37-38) and then dried (column 6, line 1-2), which would include skin at the periphery of the wound.
	Bryant et al. teach close supervision of the patient and accurate wound assessments are essential to ensure an outcome with the stated wound goals (page 287, summary last sentence) and patient assessment as the first step which means assessing the wound and deciding on the course of action (Figure 17-1) and the status of the wound and urgency of the need for debridement (page 285, SELECTION OF DEBRIDEMENT METHOD) where debridement of tissue will control infection (page 286 left column). Bryant et al. also teach that the wound must be closely monitored for indicators of progression of the debridement process (page 287, left column) where assessment parameters include wound dimensions, volume of exudate, odor, type of tissue present and condition of periwound skin (page 287, left column).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Robins et al. is that Robins et al. do not expressly teach conducting an initial risk assessment protocol with regard to a wound with visually inspecting the wound on a daily basis to identify potential indicators of bioburden, biofilm and/or maceration, inspecting the elastomeric film barrier for leakage and loosening of edges, visually inspecting to identify existing bioburden and prior development of biofilm, determining non-healing status of the wound, identifying personal characteristics leading to susceptibility to the development of bioburden and/or biofilm, and identifying potential medical procedures conflicting with conventional wound treatment protocols and wherein the step of applying includes covering an area that extends at least one and one-quarter inches beyond edges of the wound with the polyethylene carbonate composition. This deficiency in Robins et al. is cured by the teachings of Bryant et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a wound care medical researcher, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from wound care medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Robins et al. by conducting an initial risk assessment protocol with regard to a wound with visually inspecting the wound on a daily basis to identify potential indicators of bioburden, biofilm and/or maceration, inspecting the elastomeric film barrier for leakage and loosening of edges, visually inspecting to identify existing bioburden and prior development of biofilm, determining non-healing status of the wound, identifying personal characteristics leading to susceptibility to the development of bioburden and/or biofilm, and identifying potential medical procedures conflicting with conventional wound treatment protocols and wherein the step of applying includes covering an area that extends at least one and one-quarter inches beyond edges of the wound with the polyethylene carbonate composition, as suggested by Bryant et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Conducting an initial risk assessment protocol in regard to a wound by visually inspecting the wound on a daily basis to identify potential indicators of bioburden, biofilm and/or maceration and identify personal characteristics leading to susceptibility to the development of bioburden and/or biofilm is obvious in view of the combined references as discussed above as the artisan is looking for signs of infection of the wound. The ordinary artisan in wound treatment would initially inspect the wound and assess the damage, any biofilm formation and healing/non-healing status of the wound and decide on appropriate treatment including daily visual inspection where it is obvious to look for infection that would be due to microorganism infection and thus indicator of bioburden/biofilm and/or maceration with a reasonable expectation of success. It is obvious to inspect the elastomeric film barrier for leakage and loosening of edges because if the film barrier leaks or is loose then contamination can occur leading to wound infection. Thus, it is desirable to inspect the film barrier for leakage and loosening with a reasonable expectation of success. Additionally, the wound treatment artisan has the knowledge to assess and identify potential medical procedures conflicting with conventional wound treatment protocols in the best interest of the patient with a reasonable expectation of success. With regard to the step of applying includes covering an area that extends at least one and one-quarter inches beyond edges of the wound with the polyethylene carbonate composition, Robins et al. teaches that the polymers adhere to skin and therefore the artisan would optimize the amount of polymer film to cover the wound with no leakage and a sound barrier to outside dirt, water and bacteria to reduce infections (column 3, lines 37-41) and thus go beyond the edges of the wound to the skin where the polymer film would adhere to seal up the wound with a reasonable expectation of success. Thus, it is just optimization of that distance, such as a quarter inch beyond the edge of the wound to provide a sound wound barrier. None of the risk assessment steps claimed are characterized as providing surprising or unexpected results in the specification as filed. Accordingly, these are merely risk assessments steps obvious to the medical artisan trained in wound treatment.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613